Citation Nr: 1543541	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  09-23 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia (CLL).


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to August 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, the Veteran testified before the undersigned Veterans Law Judge   in a Travel Board hearing at the RO in San Antonio, Texas.  A transcript of his testimony is associated with the claims file.

In November 2012 the Board issued a decision that denied the claim.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2014 the Court issued an Order granting a Joint Motion of the Parties to vacate the Board's decision (Joint Motion) and to return the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran is not shown to have been exposed to herbicides in service.

2.  Chronic lymphocytic leukemia was not shown in service or for many years thereafter, and the most probative evidence of record does not link the Veteran's chronic lymphocytic leukemia to service.


CONCLUSION OF LAW

The requirements for establishing service connection for chronic lymphocytic leukemia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in      a June 2006 letter.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, service personnel records, post service treatment records, a memorandum from the U.S. Army and Joint Services Records Research Center (JSRRC), Social Security Administration records, hearing testimony, and articles submitted by the Veteran.  The Board has also obtained expert medical opinion to address the relationship between his claimed leukemia and service.

The Veteran was afforded a hearing before the Board, during which he presented  oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that   38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the Veterans Law Judge identified the issue and the Veteran testified as to events in service, symptomatology, and treatment history.  Neither the Veteran     nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Finally, the recent Joint Motion for Remand expressed no concern regarding duties   to notify and assist.  The Board is confident that if any additional VCAA defects existed in its November 2012 decision, such defects would have been brought to the Court's attention in the interest of judicial economy.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Evidence and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more   during a period of war, or during peacetime service after December 31, 1946, and leukemia becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case contends that he was exposed to Agent Orange while in service, and that this exposure led to his developing CLL.  Specifically, the Veteran asserts that he was exposed to an herbicide agent while serving aboard an aircraft carrier, the USS Ranger, while performing his duties cleaning and repairing aircraft that flew over Vietnam.  At one point he also alleged that his ship transported the herbicides as well.  The Veteran does not contend that he ever entered the Republic of Vietnam or that his ship docked in Vietnam.  

A veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation  in the Republic of Vietnam.  38 C.F.R. § 3.313(a).  See also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam).  

On May 20, 2011, at the request of VA, the Institute of Medicine (IOM) of the National Academy of Sciences (NAS) issued a report titled Blue Water Navy Veterans and Agent Orange Exposure.  The IOM reviewed a wide range of data sources including peer-reviewed literature, exposure and transport modeling, interviews with veterans, ship deck logs, and other government documents, and concluded there was insufficient evidence to determine whether Blue Water Navy Veterans were exposed to Agent Orange-associated herbicides during the Vietnam War.  After careful review of the IOM report, VA determined that the evidence available did not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans and that VA would continue to accept and review all Blue Water Navy Vietnam Veteran claims on a case-by-case basis.  See  77 Fed. Reg. 76170 (Dec. 26, 2012).

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). 

The Veteran asserted during his hearing before the Board that while he was serving at Whidbey Island, Washington State, his unit deployed to the USS Ranger for a certain period of time, and that during this deployment he serviced aircraft that  were participating in airstrike and reconnaissance missions over Vietnam.  Service aboard the Ranger is not documented in the Veteran's service personnel record,   but his service treatment record (STR) includes an entry by the Whidbey Island dispensary dated March 30, 1964, stating, "Patient has complained of dizziness   and a feeling that his surroundings were moving since he debarked from the Ranger about 1 wk ago."  On March 12, 1964, the Veteran was being treated for tonsillitis at Miramar Naval Air Station (California), so the evidence of record in STRs supports a finding that the Veteran served aboard the Ranger for a brief period sometime between 12-30 March 1964.

The open-source history of the USS Ranger provided by the Veteran states that the Ranger departed San Francisco on August 5, 1964, "for what would be her first Vietnam tour."  At that time the Veteran was demonstrably on another ship, the USS Forrestal (see treatment note in service treatment records dated March 3, 1964, stamped by the USS Forrestal) and he was separated from service soon thereafter on August 18, 1964.  The Veteran accordingly could not have been aboard the Ranger while that ship was launching aircraft over Vietnam.  This  would account for the absence of Vietnam service on the Veteran's DD Form 214 and the lack of any Vietnam awards or decorations.  The service department was also unable to verify Vietnam service; see response through Personnel Information Exchange System (PIES) dated in October 2009.  The RO's Joint Services Records Research Center (JSRRC) Coordinator was similarly unable to verify any service in or around the Republic of Vietnam (see JSRRC Memorandum dated January 23, 2014).  

Moreover, a VA listing of Navy and Coast Guard Ships Associated with Service       in Vietnam and Exposure to Herbicide Agents lists five categories of ships: ships operating primarily and exclusively on Vietnam's inland waterways (46 ships listed); ships operating temporarily on Vietnam's inland waterways (181 ships listed); ships that docked to shore or pier in Vietnam (61 ships listed); ships operating on Vietnam's close coastal waters for extended periods, with evidence that crew members went ashore (84 ships listed); and, ships operating on Vietnam's close coastal waters for extended periods, with evidence that smaller craft from the ship regularly delivered supplies or troops ashore (51 ships listed).  The list was updated in July 2015, and does not include the Ranger or Forrestal in any of the cited categories.  

Thus, the Veteran is not entitled to a presumption of exposure to herbicides pursuant to 38 C.F.R. § 3.307(a)(6)(iii and iv), and he must establish actual herbicide exposure to support his claim for service connection, or must demonstrate causation by some means other than herbicide exposure.  

As noted above, the Veteran is not shown to have been aboard the Ranger when missions were flown over Vietnam.  However, the Veteran has also asserted that aircraft he serviced aboard the USS Forrestal and USS Ranger may have been contaminated by previous flights over Vietnam.  

According to a May 2009 memorandum from the Joint Services Records Research Center (JSRRC), numerous official military documents, ships histories, deck logs, and other sources of information related to Navy ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era had been reviewed by the JSRRC in the course of its research efforts.  To date, the JSRRC had found no evidence indicating that Navy ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  

The Board affords high probative value to the memorandum by JSRRC, which indicates that the Veteran would not have presumably come into direct contact with herbicides while aboard ship, as the information is based upon a review of relevant documents.  These documents are found to be a more reliable source of information than the Veteran's recollections of having serviced aircraft that he believes were contaminated with Agent Orange.  As noted above the Veteran is not shown to have actually been on the USS Ranger while that ship was conducting air operations into Vietnam airspace, so that potential exposure is not demonstrated.  Additionally, VA has not established a presumption of second-hand exposure to Agent Orange through contact with equipment that was used in Vietnam.  The Board notes that proposed regulations suggest a presumption of exposure for an individual who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  See 80 Fed. Reg. 35246 (Jun. 19, 2015).  However, the Veteran served in the Navy and has not alleged that he serviced C-123 aircraft that performed the spraying of herbicides; rather, his contention centers on servicing airplanes that merely flew over Vietnam.  In any event, as noted above, the most probative evidence indicates the Veteran did not serve on the Ranger at the time the ship was in Vietnam waters. 

Moreover, the Veteran is not shown to be competent to determine by sight, smell, etc. that any aircraft on which he worked were contaminated by herbicides.  An award of VA benefits may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102; see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Accordingly, the preponderance of the evidence is against a conclusion that the Veteran was exposed to Agent Orange during service.  

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a veteran is found not to be entitled 
to a regulatory presumption of service connection for a given disability the claim  must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994), rev'd in part, Combee v. Principi, 4 Vet. App. 78 (1993).  In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a direct basis.

The Veteran does not contend, and the record does not reflect, that the Veteran's CLL first manifested during service or within one year of his separation from service.  His service treatment records are negative for any complaints, diagnosis,  or treatment of CLL.  In fact, it was not until October 2003, approximately 39 years after his service discharge, that the Veteran was diagnosed with CLL.   

The file contains a VA oncology treatment note dated in April 2012 that reads as follows: "The patient has Chronic Lymphocytic Leukemia and states he has had exposure to [A]gent [O]range.  His diagnosis is on the list of VA approved diagnosis [sic] for [A]gent [O]range exposure.  His condition should be considered 100% service connected."  The Veteran has presented this treatment note as medical evidence supporting his claim.  However, the opinion is clearly based on the assumption that the Veteran had actually been exposed to Agent Orange; as this is a faulty factual premise the conclusion derived from such premise has no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   

The Veteran recently asserted a new theory of causation, namely, that he developed CLL as a result of exposure to jet aviation fuel or other environmental toxins  during service.  See Statement in Support of Claim received in January 2013.      The Veteran's service personnel records show he served in capacity of Aviation Machinist's Mate, Jet Engine Mechanic (ADJ).  Accordingly, exposure to aviation fuel during service may be conceded.  However, there is no competent evidence indicating an association between the Veteran's exposure to aviation fuel and his development of CLL.

In response to the Veteran's contention of having developed CLL due to jet fuel  and environmental contaminants, the Board sent the file to the Veterans Health Administration (VHA) to obtain an opinion by a medical expert.  In response,         a VHA physician specializing in hematology/oncology reviewed the entire      claims file and noted the Veteran's medical history, as well as numerous medical studies relating to a potential relationship between leukemia and environmental factors.  The specialist prepared a report in February 2015 stating an opinion that current evidence does not support a direct cause-and-effect relationship between environmental factors and CLL, including occupational chemical exposure.  The specialist stated that latency between an environmental exposure and development of a hematological malignancy is unknown, and the dose-effect relationship, if   any, cannot be proven.  Therefore, it is more unlikely that a plausible relationship between the jet fuel exposure and development of CLL can be established in the Veteran's case.  

The Veteran's attorney submitted a letter to the Board in May 2015 asserting that the medical opinion cited above is erroneous because the specialist "does not appear to understand the presumptive frame work that this case finds itself in."  The Board disagrees.  As noted in detail above, the Veteran is not shown to have been exposed to herbicides such as Agent Orange, and he did not have CLL within the first      year after discharge from service, so no "presumptive framework" applies.  The specialist provided an opinion on exactly the question requested; i.e., whether there is a relationship between environmental factors other than Agent Orange and the Veteran's CLL.  The specialist was fully informed of the pertinent factual premises of the case and provided a fully-articulated opinion supported by a reasoned analysis; the specialist's medical opinion is accordingly probative and may be  relied upon by the Board.  Nieves-Rodriguez, 22 Vet. App. 295, 303-304.

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have service in Vietnam under the criteria of 38 C.F.R. § 3.313   and is not shown to have otherwise been exposed to Agent Orange in service.  The Veteran's CLL was not present in service or for many years thereafter, and there is no competent evidence suggesting that the Veteran's CLL is etiologically related to his active service.  Accordingly, service connection for CLL is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for chronic lymphocytic leukemia is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


